Exhibit 10.19

 

Name:

[EMPLOYEE NAME]

Number of Restricted Stock Units:

[AGREGATE AMOUNT]

Date of Grant:

[DATE]

 

 

ABIOMED, Inc.
2015 Omnibus Incentive Plan

Restricted Stock Unit Agreement (Employee)

This agreement (this “Agreement”) evidences the grant of restricted stock units
(the “Restricted Stock Units”) by ABIOMED, Inc. (the “Company”) to the
individual named above (the “Grantee”) pursuant to and subject to the terms of
the ABIOMED, Inc. Amended and Restated 2015 Omnibus Incentive Plan (as amended
from time to time, the “Plan”), which is incorporated herein by reference.

1.Grant of Restricted Stock Units.  On the date of grant set forth above (the
“Date of Grant”) the Company granted to the Grantee an award (the “Award”)
consisting of the right to receive, on the terms provided herein and in the
Plan, one share of Stock with respect to each Restricted Stock Unit forming part
of the Award, in each case, subject to adjustment pursuant to Section 7 of the
Plan in respect of transactions occurring after the date hereof.

2.Meaning of Certain Terms.  Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the
Plan.  [The following terms have the following meanings:

 

(a)

[●]

3.Vesting.  The term “vest” as used herein with respect to any Restricted Stock
Unit means the lapsing of the restrictions described herein with respect to such
Restricted Stock Unit.  Restricted Stock Units shall only vest, and shares of
Stock shall only be issued to the Grantee in respect of such Restricted Stock
Units, to the extent that both the performance-based vesting conditions and
time-based vesting conditions set forth below are satisfied.

 

(a)

[●]

4.Forfeiture Risk.  Automatically and immediately upon the cessation of the
Grantee’s Employment for any reason the unvested portion of this Award shall
terminate and be forfeited for no consideration.

5.Delivery of Stock.  The Company shall deliver to the Grantee as soon as
practicable upon the vesting of the Restricted Stock Units (or any portion
thereof), but in all events no later than thirty (30) days following the date on
which such Restricted Stock Units vest, one share of Stock with respect to each
such vested Restricted Stock Unit, subject to the terms of the Plan and this
Agreement.

 

--------------------------------------------------------------------------------

 

6.Dividends, etc.  The Grantee shall have the rights of a shareholder with
respect to a share of Stock subject to the Award only at such time, if any, as
such share is actually delivered under the Award.  Without limiting the
generality of the foregoing and for the avoidance of doubt, the Grantee shall
not be entitled to vote any share of Stock subject to the Award or to receive or
be credited with any dividend or other distribution declared and payable on any
such share unless and until such share has been actually delivered hereunder and
is held by the Grantee on the record date for such vote or dividend (or other
distribution), as the case may be.

7.Certain Tax Matters.  

(a)The Grantee expressly acknowledges and agrees that the Grantee’s rights
hereunder, including the right to be issued shares of Stock upon the vesting of
the Restricted Stock Units (or any portion thereof), are subject to the
Grantee’s promptly paying, or in respect of any later requirement of withholding
being liable promptly to pay at such time as such withholdings are due, to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any (the
“Withholding Obligation”).  

(b)By accepting the Award, the Grantee hereby acknowledges and agrees that,
unless he or she provides notice to the Company at least two (2) days prior to a
[Vesting Date] that he or she intends to satisfy the applicable Withholding
Obligation by paying such amount in cash or with a check in a form acceptable to
the Company and delivers such cash or check no later than such [Vesting Date],
he or she will have been deemed to have elected to have the Company hold back
whole shares of Stock otherwise deliverable pursuant to Section 3 having a Fair
Market Value sufficient to satisfy the Withholding Obligation (but not in excess
of the applicable minimum statutory withholding obligations or such greater
amount that would not result in adverse accounting consequences to the Company),
with the Company accepting a payment in cash or by check by the Grantee to the
extent of any remaining balance of the Withholding Obligation not satisfied by
such withholding of shares.

(c)The Grantee expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.

8.Forfeiture/Recovery of Compensation.  By accepting the Award, the Grantee
expressly acknowledges and agrees that his or her rights, and those of any
permitted transferee, under the Award or to any Stock acquired under the Award
or proceeds from the disposition thereof, are subject to Section 6(a)(5) of the
Plan (including any successor provision)(Nothing in the preceding sentence shall
be construed as limiting the general application of Section 11 of this
Agreement.)  

In furtherance of the foregoing and as a condition of eligibility for the Award
granted hereunder, and participation in the Plan, the Grantee understands and
agrees that if his/her employment with the Company terminates for any reason
(whether voluntary or

-2-

--------------------------------------------------------------------------------

 

involuntary), and the Grantee engages in any Prohibited Activity (as defined
below) within two years after such termination, the Grantee will repay to the
Company the economic value of the Award, which results or resulted from the
Grantee’s exercise at any time after the date which is twelve months prior to
the date of the Grantee’s termination of employment.  For purposes hereof, the
economic value to be repaid is the market price per share at the time of
exercise or vesting over the exercise price (if any) per share, multiplied by
the number of shares so exercised or vested, without regard to any subsequent
market price decrease or increase, reduced by any statutory income taxes paid by
the Grantee with respect to income recognized in connection with any exercise or
vesting.  For purposes hereof, the economic value with respect to any Award
exercised or vested during a period in which the Grantee is an employee of the
Company shall be presumed to be the amount reported as employment income by the
Company.  For any period after the Grantee has ceased to be an employee of the
Company, the economic value shall be calculated by using the high and low price
on the date of exercise and vesting, unless there is actual price information
available.    

A.       The Grantee engages in a Prohibited Activity if he/she:

(i)directly, for his/her own account or for any other person, as agent,
employee, officer, director, trustee, consultant, owner, partner, or
shareholder, or any other capacity:

(ii)  hires or attempts to hire or assist any other person in hiring or
attempting to hire any employee of the Company; or

(iii) encourages or assists any other person in encouraging any director,
officer, employee, agent, consultant or any other person affiliated with the
Company to terminate or alter his/her or its relationship with the Company; or

(iv)encourages or assists any other person in encouraging any customer or
supplier of the Company to terminate or alter its relationship with the Company;
or

(v)sells or markets or assists any other person in selling or marketing any
product or service that competes, directly or indirectly with any product or
service manufactured, sold or under development by the Company at the time the
Grantee's employment with the Company is terminated (to include the Company’s
service of providing specialized clinical education and training to healthcare
professionals in the interventional cardiology space); or

(vi)researches, develops or manufactures or assists any other person in
researching, developing or manufacturing any product or service that competes
with any product or service conceived, manufactured, sold or under development
by the Company at the time the Grantee's employment with the Company is
terminated.

B.In order to assure that the Grantee does not breach any of the foregoing
provisions, the Grantee agrees that for a period of two (2) years following the
termination of his/her employment with the Company, he/she will not accept
employment with, advise, provide consulting services to or acquire any interest
in (other than an investment

-3-

--------------------------------------------------------------------------------

 

interest of less than 5% of the total outstanding shares of a publicly traded
company) any business that directly or indirectly competes with any product or
service manufactured, sold or under development by the Company or that utilizes
or benefits from the same type of training provided by the Company without first
obtaining the Company’s written consent.  Such businesses include, but are not
necessarily limited to, MAQUET Cardiovascular, LLC (The Getinge Group) and any
subsidiary or affiliate, Abbott Laboratories and any subsidiary or affiliate,
and Edwards Life Sciences and any subsidiary or affiliate.  The Company shall be
permitted to withhold such consent in its sole discretion, unless the Grantee
and the prospective employer are able to provide the Company with assurances
reasonably satisfactory to the Company in its sole discretion that Grantee will
not be assisting the prospective employer in any of the prohibited endeavors
listed in paragraph A. above.

9.Transfer of Award.  Neither the Award nor the Restricted Stock Units may be
transferred except at death in accordance with Section 6(a)(3) of the Plan.

10.Form S-8 Prospectus.  The Grantee acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued pursuant to the Award under the Plan.  

11.Acknowledgments.  By accepting the Award, the Grantee agrees to be bound by,
and agrees that the Award is, and the Restricted Stock Units are, subject in all
respects to, the terms of the Plan.  In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan shall control.  The
Grantee further acknowledges and agrees that (a) the signature to this Agreement
on behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder and (b) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Grantee.

[The remainder of this page is intentionally left blank]

 

 

- 4 -

28845197_1



--------------------------------------------------------------------------------

 

Executed as of the ___ day of [MONTH], [YEAR].

 

 

Company:

ABIOMED, INC.

 

 

 

 

By: ______________________________

Name:

Title:

 

 

Grantee:

__________________________________

Name:

Address:

 

[Signature Page to Restricted Stock Unit Agreement]

 